In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and a motion for stay of execution. Upon consideration thereof,
It is ordered by the court, sua sponte, that the state of Ohio shall file a response to the petition for writ of habeas corpus and motion for stay of execution no later than 7 p.m. on Wednesday, May 12, 2010. The state of Ohio shall file the response by emailing it to the Clerk’s office and shall also serve a copy of the response on all other parties to the case by email or facsimile transmission.